Case 2:18-cv-02612-SVW-AGR Document 172 Filed 08/02/19 Page 1 of 44 Page ID #:3089



     1   SAXENA WHITE P.A.                           WILSON SONSINI GOODRICH &
         Maya Saxena                                 ROSATI, PC
     2   Joseph E. White, III                        Boris Feldman (128838)
         Lester R. Hooker (241590)                   Jerome F. Birn, Jr. (128561)
     3   Dianne M. Pitre (286199)                    Catherine E. Moreno (264517)
         150 E. Palmetto Park Road, Suite 600        650 Page Mill Road
     4   Boca Raton, FL 33432                        Palo Alto, CA 94304-1050
         Telephone: (561) 394-3399                   Telephone: (650) 493-9300
     5   Facsimile: (561) 394-3382                   Facsimile: (650) 565-5100
         E-mail: msaxena@saxenawhite.com             Email: boris.feldman@wsgr.com
     6           jwhite@saxenawhite.com                     jbirn@wsgr.com
                 lhooker@saxenawhite.com                    cmoreno@wsgr.com
     7           dpitre@saxenawhite.com
                                                     Nicholas R. Miller (274243)
     8   [Additional Counsel on Signature            1700 K Street NW
         Page]                                       Washington, D.C. 20006
     9                                               Telephone: (202) 973-880
         Lead Counsel for Lead Plaintiff             Facsimile: (202) 973-8899
    10   and the Class                               Email: Nmiller@wsgr.com
    11                                               Attorneys for Defendants TrueCar, Inc.
                                                     and the Individual Defendants
    12

    13                        UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
    14

    15   LEON D. MILBECK, on behalf of                   No. 2:18-cv-02612-SVW-AGR
         himself and all others similarly situated
    16                                                   CLASS ACTION
               Plaintiff,
    17                                                   STIPULATION AND
               vs.                                       AGREEMENT OF
    18                                                   SETTLEMENT
         TRUECAR, INC., et al.,
    19                                                   Honorable Stephen V. Wilson
               Defendants.
    20

    21

    22

    23

    24

    25

    26

    27

    28
Case 2:18-cv-02612-SVW-AGR Document 172 Filed 08/02/19 Page 2 of 44 Page ID #:3090



    1         This Stipulation and Agreement of Settlement dated as of August 2, 2019
    2   (the “Stipulation”) is made pursuant to Rule 23(e) of the Federal Rules of Civil
    3   Procedure. Subject to the approval of the United States District Court for the
    4   Central District of California (the “Court”), this Stipulation is entered into by and
    5   among the following parties to the above-captioned action (the “Action”) by and
    6   through their counsel of record in the Action: (a) Oklahoma Police Pension and
    7   Retirement Fund, as court-appointed lead plaintiff (“Class Representative,” “Lead
    8   Plaintiff” or “Plaintiff”), on behalf of itself and the other members of the Settlement
    9   Class (defined below); and (b) (i) defendant TrueCar, Inc. (“TrueCar” or the
   10   “Company”); (ii) defendants Victor “Chip” Perry (“Perry”), Michael Guthrie
   11   (“Guthrie”), and John Pierantoni (“Pierantoni”) (with Perry and Guthrie, the
   12   “Officer Defendants”); and (iii) defendants Abhishek Agrawal, Robert Buce,
   13   Christopher Claus, Steven Dietz, John Krafcik, Erin Lantz, Wesley Nichols, and
   14   Ion Yadigaroglu (the “Director Defendants” and, together with the Officer
   15   Defendants, the “Individual Defendants”) (collectively the “Defendants” and,
   16   together with Lead Plaintiff, the “Parties”). 1 This Stipulation is intended to fully,
   17   finally, and forever compromise, settle, release, resolve, and dismiss with prejudice
   18   all claims asserted in the Action against Defendant Releasee as set forth below.
   19   I.    THE ACTION
   20         A.     Overview of Plaintiff’s Claims
   21         The original securities class action complaint in the Action was filed in this
   22   District on March 30, 2018, alleging violations of Sections 10(b) and 20(a) of the
   23   Securities Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5
   24   promulgated thereunder. On June 27, 2018, the Court appointed Oklahoma Police
   25   Pension and Retirement Fund as Lead Plaintiff pursuant to the requirements of the
   26
        1
   27     All terms with initial capitalization not otherwise defined herein shall have the
        meanings ascribed to them in ¶1 herein. The singular forms of nouns and pronouns
   28   include the plural and vice versa.


                                                  2
Case 2:18-cv-02612-SVW-AGR Document 172 Filed 08/02/19 Page 3 of 44 Page ID #:3091



    1   Private Securities Litigation Reform Act of 1995 and approved Lead Plaintiff’s
    2   selection of Lead Counsel and Liaison Counsel. ECF No. 39. On August 24, 2018,
    3   Plaintiff filed its Amended Class Action Complaint for Violations of the Federal
    4   Securities Laws and Jury Trial Demand (“Amended Complaint”), adding claims
    5   based on TrueCar’s April 26, 2017 secondary offering (the “Offering”) 2 for
    6   violations of Section 11, Section 12(a)(2) and Section 15 of the Securities Act of
    7   1933 (the “Securities Act”). ECF No. 47.
    8         The Amended Complaint alleges, among other things, that throughout the
    9   Settlement Class Period (as defined below), Defendants misrepresented TrueCar’s
   10   business throughout the Settlement Class Period and failed to disclose to investors
   11   that TrueCar’s most important and largest “affinity” partner, United Services
   12   Automobile Association (“USAA”), had informed the Company that it planned to
   13   significantly redesign its car-buying website by requiring members to answer
   14   intrusive personal finance questions before gaining access to the TrueCar website.
   15   This change would discourage members from proceeding to the TrueCar website,
   16   significantly decreasing web traffic and ultimately negatively impacting TrueCar’s
   17   financial results. The Amended Complaint further alleges that TrueCar’s stock
   18   price was artificially inflated as a result of Defendants’ false and misleading
   19   statements, and that TrueCar’s stock price declined when the truth regarding
   20   Defendants’ alleged misrepresentations was revealed.
   21         B.     The Pleading Stage
   22         On October 2, 2018, the Court held a Status Conference during which the
   23   Court, after hearing the facts of the case from all parties, set a trial date of August 6,
   24   2019. ECF No. 68. On November 5, 2018, Defendants filed their motion to
        2
   25    Lead Plaintiff added the underwriters of the Offering as defendants, including
        Goldman Sachs & Co. LLC, J.P. Morgan Securities LLC, RBC Capital Markets,
   26   LLC, JMP Securities LLC, B. Riley FBR, Inc., Craig-Hallum Capital Group LLC,
        Stephens Inc. and Loop Capital Markets LLC (the “Underwriters”). Lead Plaintiff
   27   and the Underwriters subsequently entered into a confidential agreement whereby
        Lead Plaintiff agreed to voluntarily dismiss the Underwriters in return for the
   28   Underwriters’ agreement to participate in discovery. ECF No. 82.

                                                    3
Case 2:18-cv-02612-SVW-AGR Document 172 Filed 08/02/19 Page 4 of 44 Page ID #:3092



    1   dismiss the Amended Complaint. ECF No. 88. Lead Plaintiff filed its opposition
    2   on December 20, 2018, and on January 31, 2019, Defendants filed their reply. ECF
    3   Nos. 90, 91.
    4         On February 5, 2019, the Parties held their first mediation session before the
    5   Honorable Gary A. Feess, which concluded with the Parties at an impasse. On the
    6   same day, the Court entered an Order denying Defendants’ motion to dismiss in its
    7   entirety, finding that Defendants made materially false and misleading statements
    8   regarding the risk that USAA’s web redesign would negatively impact traffic on
    9   TrueCar’s site. ECF No. 93. Judge Wilson also held that Plaintiff alleged a strong
   10   inference of scienter by alleging that Defendants knew, and did not alert the
   11   investing public, about USAA’s web redesign and its impact as of January 2017. Id.
   12   Defendants filed their Answer to the Amended Complaint on February 19, 2019.
   13   ECF No. 94.
   14         C.       Discovery Proceedings
   15         Discovery commenced immediately after the Court’s denial of Defendants’
   16   motion to dismiss. Lead Plaintiff sought discovery from TrueCar, each of the
   17   Individual Defendants, as well as USAA and several non-parties.          Defendants
   18   sought discovery from Lead Plaintiff, Lead Plaintiff’s investment manager and
   19   Lead Plaintiff’s expert on market efficiency.
   20         Specifically, Lead Plaintiff served its First Set of Requests for Production of
   21   Documents to All Defendants on February 8, 2019. Defendants served their First
   22   Set of Requests for Production of Documents to Lead Plaintiff on February 25,
   23   2019. Defendants served their responses and objections to Lead Plaintiff’s requests
   24   on March 11, 2019.        Lead Plaintiff served its responses and objections to
   25   Defendants’ requests on March 27, 2019. After the Parties agreed on search terms,
   26   Defendants produced, and Lead Plaintiff reviewed, approximately 3.5 million pages
   27   of documents in eight separate productions over the course of approximately two
   28   months, with Defendants providing Lead Plaintiff with their first production on

                                                  4
Case 2:18-cv-02612-SVW-AGR Document 172 Filed 08/02/19 Page 5 of 44 Page ID #:3093



    1   March 21, 2019. On February 14, 2019, Lead Plaintiff served USAA with a
    2   Subpoena to Produce Documents, Information, or Objects or to Permit Inspection
    3   of Premises.    USAA served its responses and objections to Lead Plaintiff’s
    4   Subpoena on February 28, 2019. Ultimately, USAA produced, and Lead Plaintiff
    5   reviewed, approximately 78,000 pages of documents. Lead Plaintiff also served its
    6   First Set of Requests for Production of Documents to All Underwriters on February
    7   13, 2019 and the Underwriters jointly served their responses and objections to Lead
    8   Plaintiff’s requests on March 15, 2019. Conducting this discovery required a
    9   monumental effort given the expedited schedule.
   10         During the course of discovery, the Parties engaged in motion practice on a
   11   variety of issues. The Parties exchanged numerous letters between March 10, 2019
   12   and May 14, 2019; and engaged in multiple meet and confer conferences in an
   13   attempt to come to an agreement on, among other things, whether Defendants
   14   should search for and produce materials responsive to Lead Plaintiff’s requests that
   15   were contained in a messaging application TrueCar utilized during the Class Period
   16   to communicate internally and with USAA, known as Slack. The Parties were not
   17   able to come to an agreement on this and other issues. The Parties filed their Joint
   18   Report submitting, among other things, Lead Plaintiff’s motion to compel
   19   Defendants’ production of responsive Slack data.        ECF No. 110.      A lengthy
   20   telephonic conference was held before Magistrate Judge Rosenberg on April 17,
   21   2019. ECF No. 113.
   22         On April 26, 2019, Lead Plaintiff filed a motion to compel Defendants’
   23   production of Slack data responsive to the requests. ECF No. 125. On the same
   24   day, Defendants filed an opposition to Lead Plaintiff’s motion not disputing the
   25   potential importance or responsiveness to Lead Plaintiff’s requests, but arguing that
   26   it would be too burdensome to search for and produce such data given the expedited
   27   case schedule. ECF No. 128. On May 2, 2019, Magistrate Judge Rosenberg issued
   28   an Order acknowledging that although production of the Slack data was “significant

                                                 5
Case 2:18-cv-02612-SVW-AGR Document 172 Filed 08/02/19 Page 6 of 44 Page ID #:3094



    1   to resolution of the case,” the expedited case schedule prevented Defendants from
    2   producing such information and denied Lead Plaintiff’s motion to compel, without
    3   prejudice, in the event Plaintiff sought and the Court granted a continuance so that
    4   the Slack data could be produced and reviewed “in time to be used in depositions
    5   and expert discovery.” ECF No. 137.
    6           The Parties also filed a joint stipulation to continue pre-trial deadlines and
    7   extend the trial date from August 6, 2019, to January 27, 2020. ECF No. 144. The
    8   Court granted the motion, but only agreed to extend the trial date to November 5,
    9   2019.    See ECF No. 155.       On May 16, 2019, the Parties filed another joint
   10   stipulation extending certain deadlines, including the fact discovery cutoff to
   11   September 6, 2019. ECF No. 163. The Court granted this stipulation on June 20,
   12   2019. ECF No. 168.
   13           D.    Class Certification and Settlement Negotiations
   14           While discovery was underway, Lead Plaintiff filed a Motion for Class
   15   Certification on March 8, 2019. ECF No. 98. On April 3, 2019, Defendants took
   16   the deposition of the Executive Director of Lead Plaintiff in Chicago, Illinois. On
   17   April 4, 2019, Defendants took the deposition of Lead Plaintiff’s investment
   18   manager, and on April 8, 2019, Defendants took the deposition of Lead Plaintiff’s
   19   expert on market efficiency, both of which also took place in Chicago, Illinois.
   20   Defendants filed their Opposition to the Motion for Class Certification on April 17,
   21   2019. ECF No. 118. On May 6, 2019, Lead Plaintiff filed its reply. ECF No. 150.
   22   On May 9, 2019, the Court granted the Motion for Class Certification, and on May
   23   24, 2019, the Court issued a more detailed Order setting forth the Court’s rationale
   24   for granting the motion. ECF Nos. 155, 167.
   25           On June 5, 2019, the Parties and Defendants’ directors’ and officers’ liability
   26   insurance carriers (the “D&O Insurers”) participated in a mediation session with
   27   mediator Jed Melnick. Prior to the mediation, each side submitted comprehensive
   28   mediation statements setting forth their respective positions on various legal and

                                                   6
Case 2:18-cv-02612-SVW-AGR Document 172 Filed 08/02/19 Page 7 of 44 Page ID #:3095



    1   factual issues, which included detailed information obtained through the extensive
    2   discovery process. During the mediation, the Parties provided their respective
    3   views on liability and damages. At the conclusion of the mediation, the Parties still
    4   had not reached an agreement on a resolution of the Action. Thereafter, the Parties
    5   continued to negotiate with each other and with Mr. Melnick, culminating in a
    6   mediator’s proposal, which the Parties accepted on July 2, 2019. The Parties
    7   provided a Notice of Settlement on July 3, 2019. ECF No. 169.
    8   II.   CLAIMS OF LEAD PLAINTIFF AND BENEFITS OF SETTLEMENT
    9         Based on Lead Plaintiff’s evaluation, Lead Plaintiff and its counsel have
   10   determined that the terms set forth in this Stipulation are fair, reasonable, adequate,
   11   and in the best interests of the Settlement Class. Based upon its investigation and
   12   prosecution of the case, Lead Plaintiff believes that the claims asserted in the
   13   Action have merit and that the evidence developed to date supports those claims.
   14   The Stipulation shall not be construed as or received in evidence as an admission,
   15   concession or presumption against Lead Plaintiff or any of the Settlement Class
   16   Members that any of their claims are without merit, that any defenses asserted by
   17   Defendants have merit, or that the damages recoverable in the Action would not
   18   have exceeded the Settlement Fund (as defined herein). However, Lead Plaintiff
   19   recognizes and acknowledges the potential expense and length of continued
   20   proceedings necessary to prosecute the Action against Defendants through trial and
   21   through appeals.
   22         Lead Plaintiff has also taken into account the uncertain outcome and risk of
   23   any litigation, especially in complex actions such as this Action, as well as the
   24   difficulties and delays of such litigation. Lead Plaintiff is also mindful of the
   25   inherent difficulties of proof associated with, and possible defenses to, the securities
   26   law violations asserted in the Action. Lead Plaintiff believes that the terms set forth
   27   in this Stipulation confer substantial benefits upon the Settlement Class.
   28

                                                   7
Case 2:18-cv-02612-SVW-AGR Document 172 Filed 08/02/19 Page 8 of 44 Page ID #:3096



    1   III.   DEFENDANTS’ DENIALS OF WRONGDOING AND LIABILITY
    2          Defendants deny each and all of the claims and contentions alleged by Lead
    3   Plaintiff in the Action. Defendants deny all charges of wrongdoing or liability or
    4   any violation of law arising out of any of the conduct, statements, acts or omissions
    5   alleged, or that could have been alleged, in the Action; have denied, and continue to
    6   deny, the allegations that Lead Plaintiff or any Settlement Class Member has
    7   suffered damages or was harmed by any of the conduct alleged in the Action;
    8   continue to believe the claims asserted against them in the Action are without merit;
    9   and have agreed to enter into the settlement set forth in this Stipulation solely to
   10   avoid the expense, distraction, time and uncertainty associated with the Action.
   11          Defendants have concluded that further conduct of the Action would be
   12   protracted and expensive and that it is desirable that the Action be fully and finally
   13   settled in the manner and upon the terms and conditions set forth in this Stipulation.
   14   Defendants also have taken into account the risks inherent in any litigation,
   15   especially in complex cases such as this Action.         Defendants have therefore
   16   determined that it is desirable and beneficial to them that the Action be settled in
   17   the manner and upon the terms and conditions set forth in this Stipulation.
   18   IV.    SETTLEMENT TERMS
   19          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by
   20   and among Lead Plaintiff (individually and on behalf of all other members of the
   21   Settlement Class) and Defendants, by and through their respective undersigned
   22   attorneys and subject to the approval of the Court pursuant to Rule 23(e) of the
   23   Federal Rules of Civil Procedure, that, in consideration of the benefits flowing to
   24   the Parties from the Settlement, all Released Plaintiffs’ Claims as against the
   25   Defendant Releasees and all Released Defendants’ Claims as against the Plaintiff
   26   Releasees shall be settled and released, and the Action shall be dismissed with
   27   prejudice, upon and subject to the terms and conditions set forth below.
   28

                                                  8
Case 2:18-cv-02612-SVW-AGR Document 172 Filed 08/02/19 Page 9 of 44 Page ID #:3097



    1         1.     Definitions
    2         As used in this Stipulation, the following terms have the meanings specified
    3   below:
    4         1.1    “Action” means the securities class action styled Leon D. Milbeck v.
    5   TrueCar, Inc. et al., Case No. 2:18-cv-2612-SVW-AGR (C.D. Cal).
    6         1.2    “Alternate Judgment” means a form of final judgment in a form other
    7   than the form of Judgment provided for in this Stipulation that may be approved of
    8   in writing by all the Parties acting by and through their respective counsel of record
    9   in the Action and entered by the Court.
   10         1.3    “Authorized Claimant” means a Settlement Class Member who
   11   submits a Proof of Claim Form to the Claims Administrator that is approved by the
   12   Court for payment from the Net Settlement Fund.
   13         1.4    “Claim” means a Proof of Claim Form submitted to the Claims
   14   Administrator.
   15         1.5    “Claim Form” or “Proof of Claim Form” means in the form attached
   16   hereto as Exhibit A-2, or in such other form as may be approved in writing by all of
   17   the Parties acting by and through their respective counsel of record in the Action
   18   and approved by the Court, that a Claimant or Settlement Class Member must
   19   complete and submit should that Claimant or Settlement Class Member seek to
   20   share in a distribution of the Net Settlement Fund.
   21         1.6    “Claimant” means a person or entity who or which submits a Claim
   22   Form to the Claims Administrator seeking to be eligible to share in the proceeds of
   23   the Settlement Fund.
   24         1.7    “Claims Administrator” means the firm retained by Lead Plaintiff and
   25   Lead Counsel, subject to approval of the Court, to provide all notices approved by
   26   the Court to potential Settlement Class Members and to administer the Settlement.
   27
   28

                                                  9
Case 2:18-cv-02612-SVW-AGR Document 172 Filed 08/02/19 Page 10 of 44 Page ID
                                 #:3098


  1         1.8    “Class Distribution Order” means an order entered by the Court
  2   authorizing and directing that the Net Settlement Fund be distributed, in whole or in
  3   part, to Authorized Claimants.
  4         1.9    “Court” means the United States District Court for the Central District
  5   of California.
  6         1.10 “Defendants” means TrueCar and the Individual Defendants.
  7         1.11 “Defendants’ Counsel” means Wilson Sonsini Goodrich & Rosati, PC.
  8         1.12 “Defendant Releasees” means each and all Defendants, the
  9   Underwriters, Defendants’ Counsel, the D&O Insurers, and their respective Related
 10   Persons.
 11         1.13 “Derivative Actions” means Drulias v. Guthrie, No. 2:19-cv-01636
 12   (C.D. Cal.); In re TrueCar, Inc. Shareholder Derivative Litigation, No. 1:19-cv-
 13   00617 (D. Del); and IN RE: TrueCar, Inc., Shareholder Derivative Litigation, MDL
 14   No. 2900.
 15         1.14 “Effective Date” means the first date by which all of the conditions
 16   specified in paragraph 8.1 below have been met and have occurred or have been
 17   waived.
 18         1.15 “Escrow Account” means an account maintained at IberiaBank,
 19   wherein the Settlement Amount shall be deposited and held in escrow under the
 20   control of Lead Counsel.
 21         1.16 “Escrow Agent” means IberiaBank.
 22         1.17 “Escrow Agreement” means the agreement between Lead Counsel and
 23   the Escrow Agent setting forth the terms under which the Escrow Agent shall
 24   maintain the Escrow Account.
 25         1.18 “Excluded Claims” means (i) any claims asserted in the Derivative
 26   Actions or any other derivative or ERISA action based on similar allegations as
 27   those set forth in the Amended Complaint; and (ii) any claims of any person or
 28   entity who or which submits a request for exclusion that is accepted by the Court.

                                               10
Case 2:18-cv-02612-SVW-AGR Document 172 Filed 08/02/19 Page 11 of 44 Page ID
                                 #:3099


  1            1.19 “Final,” with respect to the Judgment, or any other court order, means:
  2   (i) if no appeal is filed, the expiration date of the time provided for filing or noticing
  3   any appeal under the Federal Rules of Appellate Procedure, i.e., thirty (30) days
  4   after entry of the judgment or order; or (ii) if there is an appeal from the judgment
  5   or order, (a) the date of final dismissal of all such appeals, or the final dismissal of
  6   any proceeding on certiorari or otherwise, or (b) the date the judgment or order is
  7   finally affirmed on an appeal, the expiration of the time to file a petition for a writ
  8   of certiorari or other form of review, or the denial of a writ of certiorari or other
  9   form of review, and, if certiorari or other form of review is granted, the date of final
 10   affirmance following review pursuant to that grant.           However, any appeal or
 11   proceeding seeking subsequent judicial review pertaining solely to an order issued
 12   with respect to (i) attorneys’ fees, costs or expenses, (ii) the plan of allocation of
 13   Settlement proceeds (as submitted or subsequently modified); or (iii) the procedures
 14   for determining Authorized Claimants’ recognized claims, or distribution of the Net
 15   Settlement Fund to Authorized Claimants, shall not in any way delay or affect the
 16   time set forth above for the Judgment to become Final, or otherwise preclude a
 17   judgment from becoming Final.
 18            1.20 “Immediate Family” means children, stepchildren, parents, stepparents,
 19   spouses, siblings, mothers-in-law, fathers-in-law, sons-in-law, daughters-in-law,
 20   brothers-in-law, and sisters-in-law. As used in this paragraph, “spouse” shall mean
 21   a husband, a wife, or a partner in a state-recognized domestic relationship or civil
 22   union.
 23            1.21 “Individual Defendants” means Victor “Chip” Perry, Michael Guthrie,
 24   John Pierantoni, Abhishek Agrawal, Robert Buce, Christopher Claus, Steven Dietz,
 25   John Krafcik, Erin Lantz, Wesley Nichols, and Ion Yadigaroglu.
 26            1.22 “Judgment” means the judgment to be rendered by the Court in the
 27   form of Exhibit B attached hereto, or the Alternate Judgment.
 28            1.23 “Lead Counsel” means Saxena White P.A.

                                                 11
Case 2:18-cv-02612-SVW-AGR Document 172 Filed 08/02/19 Page 12 of 44 Page ID
                                 #:3100


  1           1.24 “Lead Plaintiff” means Oklahoma Police Pension and Retirement
  2   Fund.
  3           1.25 “Liaison Counsel” means Kaplan Fox & Kilsheimer LLP.
  4           1.26 “Litigation Expenses” means costs and expenses incurred in
  5   connection with commencing, prosecuting and settling the Action (which may
  6   include the reimbursement of time, costs and expenses of Lead Plaintiff directly
  7   related to its representation of the Settlement Class), for which Lead Counsel intend
  8   to apply to the Court for reimbursement from the Settlement Fund.
  9           1.27 “Net Settlement Fund” means the Settlement Fund less: (i) any Taxes
 10   and Tax Expenses; (ii) any Notice and Administration Costs; (iii) any Litigation
 11   Expenses awarded by the Court; (iv) any attorneys’ fees awarded by the Court; and
 12   (v) other Court-approved deductions.
 13           1.28 “Notice” means the Notice of (i) Proposed Settlement and Plan of
 14   Allocation; (ii) Settlement Fairness Hearing; and (iii) Motion for an Award of
 15   Attorneys’ Fees and Reimbursement of Litigation Expenses, in the form attached
 16   hereto as Exhibit A-1, or in such other form as may be approved in writing by all of
 17   the Parties acting by and through their respective counsel of record in the Action
 18   and approved by the Court, which is to be mailed to Settlement Class Members.
 19           1.29 “Notice and Administration Costs” means the reasonable costs, fees
 20   and expenses that are actually incurred by the Claims Administrator and/or Lead
 21   Counsel in connection with: (i) providing notices to the Settlement Class; and (ii)
 22   administering the Settlement, including but not limited to the Claims process, as
 23   well as the costs, fees and expenses incurred in connection with the Escrow
 24   Account.
 25           1.30 “Officer” means any officer as that term is defined in Securities and
 26   Exchange Act Rule 16a-1(f).
 27           1.31   “Parties” means Defendants and Lead Plaintiff, on behalf of
 28   themselves and the Settlement Class.

                                               12
Case 2:18-cv-02612-SVW-AGR Document 172 Filed 08/02/19 Page 13 of 44 Page ID
                                 #:3101


  1         1.32      “Plaintiffs’ Counsel” means Lead Counsel and all other legal counsel
  2   who, at the direction and under the supervision of Lead Counsel, performed
  3   services on behalf of the Settlement Class in the Action.
  4         1.33 “Plaintiff Releasees” means Lead Plaintiff, all other plaintiffs in the
  5   Action, Plaintiffs’ Counsel, and all other Settlement Class Members, as well as
  6   each of their respective current and former Officers, directors, agents, parents,
  7   affiliates, subsidiaries, successors, predecessors, assigns, assignees, employees, and
  8   attorneys, in their capacities as such.
  9         1.34      “Plan of Allocation” means the proposed plan or formula for
 10   allocation of the Net Settlement Fund to Authorized Claimants as set forth in the
 11   Notice. Any Plan of Allocation is not part of the Stipulation, and Defendant
 12   Releasees shall have no responsibility for the Plan of Allocation or its
 13   implementation and no liability with respect thereto. Any order or proceeding
 14   relating to the Plan of Allocation shall not operate to terminate or cancel this
 15   Stipulation or affect the finality of the Judgment or any other orders entered by the
 16   Court pursuant to this Stipulation.
 17         1.35 “Preliminary Approval Order” means the order to be entered by the
 18   Court preliminarily approving the Settlement and directing that notice of the
 19   Settlement be provided to the Settlement Class, in the form attached hereto as
 20   Exhibit A, or in such other form as may be approved in writing by all of the Parties
 21   acting by and through their respective counsel of record in the Action and approved
 22   by the Court.
 23         1.36 “PSLRA” means the Private Securities Litigation Reform Act of 1995,
 24   15 U.S.C. § 78u-4, as amended.
 25
 26
 27
 28

                                                13
Case 2:18-cv-02612-SVW-AGR Document 172 Filed 08/02/19 Page 14 of 44 Page ID
                                 #:3102


  1         1.37 “Related Persons” means (i) with respect to Defendants, the
  2   Underwriters, Defendants’ Counsel, and the D&O Insurers, each of their respective
  3   current and former, Officers, directors, agents, parents, affiliates, subsidiaries,
  4   reinsurers, successors, predecessors, assigns, assignees, employees, and attorneys,
  5   in their capacities as such; and (ii) with respect to the Individual Defendants, their
  6   respective spouses, Immediate Family members, heirs, successors, executors,
  7   estates, administrators, attorneys, agents, accountants, insurers or reinsurers,
  8   personal representatives, trusts, community property, and any other entity in which
  9   any of them has a controlling interest, and as to such entities, each and all of their
 10   predecessors, successors, past, present or future parents, subsidiaries, affiliates, and
 11   each of their respective past or present officers, directors, shareholders, agents,
 12   partners, principals, members, employees, attorneys, advisors, trustees, auditors and
 13   accountants, insurers and reinsurers.
 14         1.38 “Released Claims” means all Released Defendants’ Claims and all
 15   Released Plaintiffs’ Claims.
 16         1.39 “Released Defendants’ Claims” means all claims, demands, losses,
 17   rights, liability, or causes of action, in law or in equity, accrued or unaccrued, fixed
 18   or contingent, direct, individual or representative, of every nature and description
 19   whatsoever, whether known or unknown, or based on federal, state, local, statutory
 20   or common law or any other law, rule or regulation, (including the law of any
 21   jurisdiction outside the United States), that were or could have been asserted in the
 22   Action or could in the future be asserted in any forum, whether foreign or domestic,
 23   against Plaintiff Releasees by Defendants or any member of Defendant Releasees,
 24   or their successors, assigns, executors, administrators, representatives, attorneys and
 25   agents in their capacity as such, which arise out of, relate to, or are based upon, the
 26   institution, prosecution, or settlement of the claims asserted in the Action against
 27   the Defendants. Released Defendants’ Claims do not include any claims relating to
 28   the enforcement of the Settlement and any claims against any person or entity who

                                                14
Case 2:18-cv-02612-SVW-AGR Document 172 Filed 08/02/19 Page 15 of 44 Page ID
                                 #:3103


  1   or which submits a request for exclusion from the Settlement Class that is accepted
  2   by the Court.
  3         1.40      “Released Plaintiffs’ Claims” means all claims, demands, losses,
  4   rights, liability, or causes of action, in law or in equity, accrued or unaccrued, fixed
  5   or contingent, direct, individual or representative, of every nature and description
  6   whatsoever, whether known or unknown, or based on federal, state, local, statutory
  7   or common law or any other law, rule or regulation, (including the law of any
  8   jurisdiction outside the United States), that were or could have been asserted in the
  9   Action or could in the future be asserted in any forum, whether foreign or domestic,
 10   against Defendant Releasees by Class Representative or any member of the
 11   Settlement Class, or their successors, assigns, executors, administrators,
 12   representatives, attorneys and agents in their capacity as such, which arise out of,
 13   are based upon, or relate in any way to the factual predicate of the Action, including
 14   (i) any of the allegations, facts, transactions, events, matters, occurrences, acts,
 15   disclosures, oral or written statements, representations, omissions, failures to act,
 16   filings, publications, disseminations, press releases, or presentations involved, set
 17   forth, alleged or referred to in the Action; and (ii) all claims that arise out of, are
 18   based upon, or relate in any way to the purchase, acquisition, holding, sale, or
 19   disposition of any TrueCar securities during the Settlement Class Period.
 20   “Released Plaintiffs’ Claims” shall not include any claims to enforce this
 21   Settlement, any of the claims asserted in the Derivative Actions, or Excluded
 22   Claims.
 23         1.41 “Releasee(s)” means each and any of the Defendant Releasees and
 24   each and any of the Plaintiff Releasees.
 25         1.42 “Releases” means the releases set forth in ¶¶5.2-5.3 of this Stipulation.
 26         1.43 “Settlement” means the settlement of the Action between Lead
 27   Plaintiff, on behalf of itself and the Settlement Class, and each of the Defendants on
 28   the terms and conditions set forth in this Stipulation.

                                                 15
Case 2:18-cv-02612-SVW-AGR Document 172 Filed 08/02/19 Page 16 of 44 Page ID
                                 #:3104


  1          1.44 “Settlement Amount” means twenty-eight million two hundred fifty
  2   thousand dollars ($28,250,000.00) in cash.
  3          1.45 “Settlement Class” or “Class” means the class certified in the Court’s
  4   orders dated May 9, 2019 and May 24, 2019. ECF Nos. 155, 167. Specifically, the
  5   Settlement Class includes all persons or entities who purchased or otherwise
  6   acquired (1) the publicly traded TrueCar common stock of TrueCar, Inc. from
  7   February 16, 2017 through November 6, 2017, or (2) the common stock of TrueCar
  8   pursuant and/or traceable to the secondary offering of TrueCar common stock
  9   conducted on or about April 26, 2017 and were damaged thereby. Excluded from
 10   the Settlement Class are Defendants, the officers and directors of TrueCar at all
 11   relevant times, and all such excluded persons’ Immediate Family members, legal
 12   representatives, heirs, agents, affiliates, predecessors, successors and assigns, and
 13   any entity in which any excluded person has or had a controlling interest. Also
 14   excluded from the Settlement Class are those persons who file valid and timely
 15   requests for exclusion in accordance with the Preliminary Approval Order.
 16          1.46 “Settlement Class Period” or “Class Period” means the time period
 17   between February 16, 2017 and November 6, 2017, inclusive.
 18          1.47 “Settlement Class Member” means each person or entity who or which
 19   is a member of the Settlement Class.
 20          1.48 “Settlement Fund” means the Settlement Amount plus any and all
 21   interest earned thereon.
 22          1.49    “Settlement Hearing” or “Final Approval Hearing” means the hearing
 23   set by the Court under Rule 23(e)(2) of the Federal Rules of Civil Procedure to
 24   consider final approval of the Settlement.
 25          1.50 “Stipulation” means this Stipulation of Settlement, including the
 26   recitals and Exhibits hereto, each of which is incorporated by reference as though
 27   set forth in the Stipulation itself.
 28

                                               16
Case 2:18-cv-02612-SVW-AGR Document 172 Filed 08/02/19 Page 17 of 44 Page ID
                                 #:3105


  1          1.51 “Summary Notice” means the Summary Notice of (i) Proposed
  2   Settlement and Plan of Allocation; (ii) Settlement Fairness Hearing; and (iii)
  3   Motion for an Award of Attorneys’ Fees and Reimbursement of Litigation
  4   Expenses, in the form attached hereto as Exhibit A-3, to be published as set forth in
  5   the Preliminary Approval Order, or in such other form as may be approved in
  6   writing by all of the Parties acting by and through their respective counsel of record
  7   in the Action and approved by the Court.
  8          1.52 “Taxes” means: (i) all federal, state and/or local taxes of any kind
  9   (including any interest or penalties thereon) on any income earned by the
 10   Settlement Fund; (ii) the expenses and costs incurred by Lead Counsel in
 11   connection with determining the amount of, and paying, any taxes owed by the
 12   Settlement Fund (including, without limitation, expenses of tax attorneys and
 13   accountants); and (iii) all taxes imposed on payments by the Settlement Fund,
 14   including withholding taxes.
 15          1.53   “Tax Expenses” means any expenses and costs incurred in connection
 16   with the calculation and payment of Taxes or the preparation of tax returns and
 17   related documents including, without limitation, expenses of tax attorneys and/or
 18   accountants and mailing and distribution costs and expenses relating to filing (or
 19   failing to file) the returns described in ¶¶2.6-2.7.
 20          1.54 “TrueCar” or “the Company” means TrueCar, Inc.
 21          1.55 “Underwriters” means Goldman Sachs & Co. LLC, J.P. Morgan
 22   Securities LLC, RBC Capital Markets, LLC, JMP Securities LLC, B. Riley FBR,
 23   Inc., Craig-Hallum Capital Group LLC, Stephens Inc. and Loop Capital Markets
 24   LLC.
 25          1.56 “Unknown Claims” means any Released Plaintiffs’ Claims that Lead
 26   Plaintiff or any other Settlement Class Member does not know or suspect to exist in
 27   his, her, or its favor at the time of the release of such claims, and any Released
 28   Defendants’ Claims that any Defendant or any other Defendant Releasee does not

                                                 17
Case 2:18-cv-02612-SVW-AGR Document 172 Filed 08/02/19 Page 18 of 44 Page ID
                                 #:3106


  1   know or suspect to exist in his, her, or its favor at the time of the release of such
  2   claims, which, if known by him, her, or it might have affected his, her, or its
  3   decision(s) with respect to this Settlement. With respect to any and all Released
  4   Claims, the Parties stipulate and agree that, upon the Effective Date of the
  5   Settlement, Lead Plaintiff and Defendants shall expressly waive, and each of the
  6   other Plaintiff Releasees and Defendant Releasees shall be deemed to have waived,
  7   and by operation of the Judgment, shall have expressly waived, any and all
  8   provisions, rights, and benefits conferred by any law of any state or territory of the
  9   United States, or principle of common law or foreign law, which is similar,
 10   comparable, or equivalent to California Civil Code §1542, which provides:
 11         A general release does not extend to claims that the creditor or
            releasing party does not know or suspect to exist in his or her
 12         favor at the time of executing the release and that, if known by
            him or her, would have materially affected his or her settlement
 13         with the debtor or released party.
 14
            Lead Plaintiff and Defendants acknowledge, and each of the other Settlement
 15
      Class Members and each of the other Plaintiff Releasees and Defendant Releasees
 16
      shall be deemed by operation of law to have acknowledged, that the foregoing
 17
      waiver was separately bargained for and a key element of the Settlement.
 18
            2.     The Settlement
 19
                   a.    The Settlement Fund
 20
            2.1    Subject to the terms of this Stipulation, Defendants shall cause the
 21
      D&O Insurers to pay the Settlement Amount into the Escrow Account designated
 22
      by the Escrow Agent on or before thirty (30) calendar days after entry of the
 23
      Preliminary Approval Order, provided that Lead Counsel shall have provided
 24
      Defendants’ Counsel with an appropriate W-9 form and other necessary payee
 25
      information for the Escrow Account not later than fifteen (15) calendar days after
 26
      this Stipulation is fully executed. None of the Defendant Releasees, other than as
 27
 28

                                               18
Case 2:18-cv-02612-SVW-AGR Document 172 Filed 08/02/19 Page 19 of 44 Page ID
                                 #:3107


  1   specified in this Paragraph 2.1, shall have any obligation to the Plaintiff Releasees
  2   under this Stipulation for payment of any amounts.
  3         2.2    The payments described in ¶2.1 are the only payments to be made by
  4   or on behalf of any and all of the Defendant Releasees in connection with this
  5   Settlement. All fees, costs, and expenses incurred by or on behalf of Lead Plaintiff
  6   and members of the Settlement Class associated with this Settlement, including, but
  7   not limited to, (a) any Taxes or Tax Expenses; (b) any Notice and Administration
  8   Costs; (c) any Litigation Expenses awarded by the Court; and (d) any attorneys’
  9   fees awarded by the Court, shall be paid from the Settlement Fund, and in no event
 10   shall any Defendant Releasee bear any responsibility or liability for any such fees,
 11   costs, or expenses.
 12                b.       Use of Settlement Fund
 13         2.3    Subject to the terms and conditions of this Stipulation and the
 14   Settlement, the Settlement Fund shall be used to pay: (a) any Taxes or Tax
 15   Expenses; (b) any Notice and Administration Costs; (c) any Litigation Expenses
 16   awarded by the Court; and (d) any attorneys’ fees awarded by the Court. The
 17   balance remaining in the Settlement Fund, that is, the Net Settlement Fund, shall be
 18   distributed to Authorized Claimants as provided in ¶¶4.1-4.14 below, or as
 19   otherwise ordered by the Court.
 20         2.4    Except as provided herein or pursuant to orders of the Court, the Net
 21   Settlement Fund shall remain in the Escrow Account prior to the Effective Date.
 22   All funds held by the Escrow Agent shall be deemed to be in the custody of the
 23   Court, and shall remain subject to the jurisdiction of the Court until such time as the
 24   funds shall be distributed or returned pursuant to the terms of this Stipulation or
 25   further order(s) of the Court. The Escrow Agent shall invest any funds in the
 26   Escrow Account exclusively in United States Treasury Bills (or a mutual fund
 27   invested solely in such instruments) and shall collect and reinvest all interest
 28   accrued thereon, except that any residual cash balances up to the amount that is

                                                19
Case 2:18-cv-02612-SVW-AGR Document 172 Filed 08/02/19 Page 20 of 44 Page ID
                                 #:3108


  1   insured by the FDIC may be deposited in any account that is fully insured by the
  2   FDIC. In the event that the yield on United States Treasury Bills is negative, in lieu
  3   of purchasing such Treasury Bills, all or any portion of the funds held by the
  4   Escrow Agent may be deposited in any account that is fully insured by the FDIC or
  5   backed by the full faith and credit of the United States. Additionally, if short-term
  6   placement of the funds is necessary, all or any portion of the funds held by the
  7   Escrow Agent may be deposited in any account that is fully insured by the FDIC or
  8   backed by the full faith and credit of the United States. All risks related to the
  9   investment of the Settlement Fund shall be borne by the Escrow Agent, and the
 10   Defendant Releasees shall have no responsibility for, interest in, or liability
 11   whatsoever with respect to any investment decisions or actions taken, or any
 12   transactions executed by, the Escrow Agent.
 13         2.5    The Escrow Agent shall not disburse the Settlement Fund except as
 14   provided in the Stipulation or by an order of the Court.
 15         2.6    The Parties agree that the Settlement Fund is intended to be a
 16   Qualified Settlement Fund within the meaning of Treasury Regulation § 1.468B-1
 17   and that Lead Counsel, as administrators of the Settlement Fund within the meaning
 18   of Treasury Regulation § 1.468B-2(k)(3), shall be solely responsible for filing or
 19   causing to be filed all informational and other tax returns as may be necessary or
 20   appropriate (including, without limitation, the returns described in Treasury
 21   Regulation § 1.468B-2(k)) for the Settlement Fund. Lead Counsel shall also be
 22   responsible for causing payment to be made from the Settlement Fund of any Taxes
 23   owed with respect to the Settlement Fund. The Defendant Releasees shall not have
 24   any liability or responsibility for any such Taxes. Upon written request, Defendants
 25   will provide to Lead Counsel the statement described in Treasury Regulation §
 26   1.468B-3(e). Lead Counsel, as administrators of the Settlement Fund within the
 27   meaning of Treasury Regulation § 1.468B-2(k)(3), shall timely make such elections
 28   as are necessary or advisable to carry out this paragraph, including, as necessary,

                                               20
Case 2:18-cv-02612-SVW-AGR Document 172 Filed 08/02/19 Page 21 of 44 Page ID
                                 #:3109


  1   making a “relation back election,” as described in Treasury Regulation § 1.468B-
  2   1(j), to cause the Qualified Settlement Fund to come into existence at the earliest
  3   allowable date, and shall take or cause to be taken all actions as may be necessary
  4   or appropriate in connection therewith. Such elections shall be made in compliance
  5   with procedures and requirements contained in such regulations. It shall be the
  6   responsibility of Lead Counsel to timely and properly prepare and deliver the
  7   necessary documentation for signature by all necessary parties, and thereafter to
  8   cause the appropriate filing to timely occur.
  9         2.7    All Taxes and Tax Expenses shall be paid out of the Settlement Fund,
 10   and shall be timely paid by the Escrow Agent pursuant to the disbursement
 11   instructions to be set forth in the Escrow Agreement, and without further order of
 12   the Court. Any tax returns prepared for the Settlement Fund (as well as the election
 13   set forth therein) shall be consistent with the previous paragraph and in all events
 14   shall reflect that all Taxes on the income earned by the Settlement Fund shall be
 15   paid out of the Settlement Fund as provided herein. The Defendant Releasees shall
 16   have no responsibility or liability for the acts or omissions of the Claims
 17   Administrator, the Escrow Agent, Lead Counsel, or their agents with respect to the
 18   payment of Taxes, as described herein, or the filing of any tax returns or other
 19   documents in connection with the Settlement Fund.
 20         2.8    The Settlement is not a claims-made settlement. Upon the occurrence
 21   of the Effective Date, no Defendant Releasee, or any person or entity who or which
 22   paid any portion of the Settlement Amount, shall have any right to the return of the
 23   Settlement Fund or any portion thereof for any reason whatsoever, including
 24   without limitation, the number of Claim Forms submitted, the collective amount of
 25   recognized claims of Authorized Claimants, the percentage of recovery of losses, or
 26   the amounts to be paid to Authorized Claimants from the Net Settlement Fund. In
 27   no instance shall any Defendant Releasee be required to pay any amount other than
 28   as specified in Paragraph 2.1.

                                                21
Case 2:18-cv-02612-SVW-AGR Document 172 Filed 08/02/19 Page 22 of 44 Page ID
                                 #:3110


  1         2.9   Notwithstanding the fact that the Effective Date of the Settlement has
  2   not yet occurred, Lead Counsel may pay from the Settlement Fund, without further
  3   approval from Defendants or further order of the Court, reasonable Notice and
  4   Administration Costs actually incurred and paid or payable.         Such costs and
  5   expenses shall include, without limitation, the actual costs of printing and mailing
  6   the Notice, publishing the Summary Notice, reimbursements to nominee owners for
  7   forwarding the Notice to their beneficial owners, the administrative expenses
  8   incurred and fees charged by the Claims Administrator in connection with
  9   providing notice, administering the Settlement (including processing the submitted
 10   Claims), and the fees, if any, of the Escrow Agent. In the event that the Settlement
 11   is terminated pursuant to the terms of this Stipulation, all Notice and
 12   Administration Costs paid or incurred, including any related fees, shall not be
 13   returned or repaid to any of the Defendant Releasees, or any person or entity who or
 14   which paid any portion of the Settlement Amount.
 15         3.    Preliminary Approval Order
 16         3.1   As soon as practicable after execution of the Stipulation, Lead Plaintiff
 17   will promptly move for preliminary approval of the Settlement, which motion shall
 18   be unopposed by Defendants. Lead Counsel shall submit the Stipulation together
 19   with its exhibits (the “Exhibits”) to the Court. Concurrently with the motion for
 20   preliminary approval, Lead Plaintiff shall apply to the Court for, and Defendants
 21   shall agree to, entry of the Preliminary Approval Order, in the form attached hereto
 22   as Exhibit A, or in or in such other form as may be approved in writing by all the
 23   Parties acting by and through their respective counsel of record in the Action and
 24   entered by the Court, requesting, inter alia, the preliminary approval of the
 25   Settlement set forth in this Stipulation, approval for mailing the Notice in the form
 26   of Exhibit A-1 attached hereto, and for publication of the Summary Notice in the
 27   form of Exhibit A-3 attached hereto, or in such other forms as may be approved in
 28

                                               22
Case 2:18-cv-02612-SVW-AGR Document 172 Filed 08/02/19 Page 23 of 44 Page ID
                                 #:3111


  1   writing by all of the Parties acting by and through their respective counsel of record
  2   in the Action and approved by the Court.
  3         3.2    In addition, Lead Plaintiff’s motion shall request that the Court hold
  4   the Final Approval Hearing. At or after the Final Approval Hearing, Lead Counsel
  5   will request that the Court approve the proposed Plan of Allocation, reimbursement
  6   of Lead Plaintiff’s costs and expenses directly related to their representation of the
  7   Settlement Class, and any of Plaintiffs’ Counsel’s fees and expenses.
  8         4.     Notice and Settlement Administration
  9         4.1    As part of the Preliminary Approval Order, Lead Plaintiff shall seek
 10   appointment of a Claims Administrator. The Claims Administrator shall administer
 11   the Settlement, including, but not limited to, the process of receiving, reviewing,
 12   and approving or denying Claims, under Lead Counsel’s supervision and subject to
 13   the jurisdiction of the Court.      Other than TrueCar’s obligation to provide
 14   shareholder information as provided in ¶4.2 below, none of the Defendant
 15   Releasees shall have any involvement in or any responsibility, authority, or liability
 16   whatsoever for the selection of the Claims Administrator, the Plan of Allocation,
 17   the administration of the Settlement, the Claims process, or disbursement of the Net
 18   Settlement Fund, and shall have no liability whatsoever to any person or entity,
 19   including, but not limited to, Lead Plaintiff, any other Settlement Class Members,
 20   or Lead Counsel, in connection with the foregoing. Defendants’ Counsel shall
 21   cooperate in the administration of the Settlement to the extent reasonably necessary
 22   to effectuate its terms.
 23         4.2    In accordance with the terms of the Preliminary Approval Order to be
 24   entered by the Court, Lead Counsel shall cause the Claims Administrator to mail
 25   the Notice and Proof of Claim Form to those members of the Settlement Class as
 26   may be identified through reasonable effort. Lead Counsel shall also cause the
 27   Claims Administrator to have the Summary Notice published in accordance with
 28   the terms of the Preliminary Approval Order to be entered by the Court. For the

                                               23
Case 2:18-cv-02612-SVW-AGR Document 172 Filed 08/02/19 Page 24 of 44 Page ID
                                 #:3112


  1   purposes of identifying and providing notice to the Settlement Class, within five (5)
  2   business days of the date of entry of the Preliminary Approval Order, TrueCar shall
  3   provide or cause to be provided to the Claims Administrator (at no cost to the
  4   Settlement Fund, Lead Counsel, or the Claims Administrator) records reasonably
  5   available to TrueCar or its transfer agent concerning the identity and last known
  6   address of Settlement Class Members, in electronic form or other form as is
  7   reasonably available to TrueCar or its transfer agent, which information the Claims
  8   Administrator shall treat and maintain as confidential.
  9         4.3    The Claims Administrator shall receive Claims and determine first,
 10   whether the Claim is a valid Claim, in whole or part, and second, each Authorized
 11   Claimant’s pro rata share of the Net Settlement Fund based upon each Authorized
 12   Claimant’s recognized claim compared to the total recognized claims of all
 13   Authorized Claimants (as set forth in the Plan of Allocation set forth in the Notice
 14   attached hereto as Exhibit A-1, or in such other plan of allocation as the Court
 15   approves).
 16         4.4    The Plan of Allocation proposed in the Notice is not a necessary term
 17   of the Settlement or of this Stipulation and it is not a condition of the Settlement or
 18   of this Stipulation that any particular plan of allocation be approved by the Court.
 19   Lead Plaintiff and Lead Counsel may not cancel or terminate the Settlement (or this
 20   Stipulation) based on this Court’s or any appellate court’s ruling with respect to the
 21   Plan of Allocation or any other plan of allocation in this Action.          Defendant
 22   Releasees shall not object in any way to the Plan of Allocation or any other plan of
 23   allocation in this Action. No Defendant Releasees shall have any involvement with
 24   or liability, obligation, or responsibility whatsoever in connection with the Plan of
 25   Allocation or any other Court-approved plan of allocation.
 26         4.5    Any Settlement Class Member who does not submit a valid Claim
 27   Form by the deadline set by the Court (unless and to the extent the deadline is
 28   extended by the Court) will not be entitled to receive any distribution from the Net

                                                24
Case 2:18-cv-02612-SVW-AGR Document 172 Filed 08/02/19 Page 25 of 44 Page ID
                                 #:3113


  1   Settlement Fund, but will, nevertheless, upon the occurrence of the Effective Date,
  2   be bound by all of the terms of this Stipulation and Settlement (including the terms
  3   of the Judgment) and the releases provided for herein and therein, and will be
  4   permanently barred and enjoined from bringing any action, claim, or other
  5   proceeding of any kind against any Defendant Releasee with respect to the
  6   Released Plaintiffs’ Claims.
  7         4.6    Any Settlement Class Member who or which does not timely and
  8   validly request exclusion from the Settlement Class in the manner stated in the
  9   Preliminary Approval Order: (a) shall be deemed to have waived his, her or its right
 10   to be excluded from the Settlement Class; (b) shall be forever barred from
 11   requesting exclusion from the Settlement Class in this or any other proceeding; (c)
 12   shall be bound by the provisions of this Stipulation, the Settlement, and all
 13   proceedings, determinations, orders and judgments in the Action relating to the
 14   Settlement, including, but not limited to, the Judgment, and the Releases provided
 15   for therein whether favorable or unfavorable to the Settlement Class; and (d) shall
 16   be barred from commencing, maintaining or prosecuting any of the Released
 17   Claims against any of the Defendant Releasees.
 18         4.7    Lead Counsel shall be responsible for supervising the administration of
 19   the Settlement and the disbursement of the Net Settlement Fund subject to Court
 20   approval. No Defendant Releasee shall be permitted to review, contest or object to
 21   any Claim Form, or any decision of the Claims Administrator or Lead Counsel with
 22   respect to accepting or rejecting any Claim for payment by a Settlement Class
 23   Member. Lead Counsel shall have the right, but not the obligation, to waive what
 24   they deem to be formal or technical defects in any Claim Forms submitted in the
 25   interests of achieving substantial justice.
 26         4.8    The Net Settlement Fund shall be distributed to Authorized Claimants
 27   only after the later of the Effective Date; the Court having approved a plan of
 28

                                                    25
Case 2:18-cv-02612-SVW-AGR Document 172 Filed 08/02/19 Page 26 of 44 Page ID
                                 #:3114


  1   allocation in an order that has become Final; and the Court issuing a Class
  2   Distribution Order that has become Final.
  3         4.9   For purposes of determining the extent, if any, to which a Settlement
  4   Class Member shall be entitled to be treated as an Authorized Claimant, the
  5   following conditions shall apply:
  6                (a)    Each Settlement Class Member shall be required to submit a
  7   Claim Form, in the form attached hereto as Exhibit A-2, or in such other form as
  8   may be approved in writing by all of the Parties acting by and through their
  9   respective counsel of record in the Action and approved by the Court, supported by
 10   such documents as are designated therein, including proof of the Claimant’s loss,
 11   or such other documents or proof as the Claims Administrator or Lead Counsel, in
 12   their discretion, may deem acceptable;
 13                (b)    All Claim Forms must be submitted by the date set by the Court
 14   in the Preliminary Approval Order and specified in the Notice, unless extended by
 15   the Court. Any Settlement Class Member who fails to submit a Claim Form by
 16   such date shall be forever barred from receiving any distribution from the Net
 17   Settlement Fund or payment pursuant to this Stipulation (unless by Order of the
 18   Court such Settlement Class Member’s Claim Form is accepted), but shall in all
 19   other respects be bound by all of the terms of this Stipulation and the Settlement,
 20   including the terms of the Judgment and by the releases provided for herein and
 21   therein, and will be permanently barred and enjoined from bringing any action,
 22   claim, or other proceeding of any kind against any Defendant Releasee with
 23   respect to any Released Claim. Provided that it is mailed by the claim-submission
 24   deadline, a Claim Form shall be deemed to be submitted when postmarked, if
 25   received with a postmark indicated on the envelope and if mailed by first-class
 26   mail and addressed in accordance with the instructions thereon. In all other cases,
 27   the Claim Form shall be deemed to have been submitted on the date when actually
 28   received by the Claims Administrator;

                                               26
Case 2:18-cv-02612-SVW-AGR Document 172 Filed 08/02/19 Page 27 of 44 Page ID
                                 #:3115


  1                  (c)     Each Claim Form shall be submitted to and reviewed by the
  2   Claims Administrator who shall determine in accordance with this Stipulation and
  3   the Plan of Allocation the extent, if any, to which each Claim shall be allowed,
  4   subject to review by the Court pursuant to subparagraph (e) below as necessary;
  5                  (d)     Claim Forms that do not meet the submission requirements may
  6   be rejected.         Prior to rejecting a Claim in whole or in part, the Claims
  7   Administrator shall communicate with the Claimant in writing, to give the
  8   Claimant the chance to remedy any curable deficiencies in the Claim Form
  9   submitted. The Claims Administrator shall notify, in a timely fashion and in
 10   writing, all Claimants whose Claim the Claims Administrator proposes to reject in
 11   whole or in part, setting forth the reasons therefor, and shall indicate in such notice
 12   that the Claimant whose Claim is to be rejected has the right to a review by the
 13   Court if the Claimant so desires and complies with the requirements of
 14   subparagraph (e) below; and
 15                  (e)     If any Claimant whose Claim has been rejected in whole or in
 16   part desires to contest such rejection, the Claimant must, within twenty (20) days
 17   after the date of mailing of the notice required in subparagraph (d) above, serve
 18   upon the Claims Administrator a notice and statement of reasons indicating the
 19   Claimant’s grounds for contesting the rejection along with any supporting
 20   documentation, and requesting a review thereof by the Court.             If a dispute
 21   concerning a Claim cannot be otherwise resolved, Lead Counsel shall thereafter
 22   present the request for review to the Court, on reasonable notice to Defendants’
 23   Counsel.
 24         4.10 Each Claimant shall be deemed to have submitted to the jurisdiction of
 25   the Court with respect to the Claimant’s Claim, and the Claim will be subject to
 26   investigation and discovery under the Federal Rules of Civil Procedure, provided,
 27   however, that such investigation and discovery shall be limited to that Claimant’s
 28   status as a Settlement Class Member and the validity and amount of the Claimant’s

                                                27
Case 2:18-cv-02612-SVW-AGR Document 172 Filed 08/02/19 Page 28 of 44 Page ID
                                 #:3116


  1   Claim. No discovery shall be allowed on the merits of this Action or of the
  2   Settlement in connection with the processing of Claim Forms.
  3         4.11 Lead Counsel will apply to the Court, on reasonable notice to
  4   Defendants’ Counsel, for a Class Distribution Order: (a) approving the Claims
  5   Administrator’s administrative determinations concerning the acceptance and
  6   rejection of the Claims submitted; (b) approving payment of any administration
  7   fees and expenses associated with the administration of the Settlement from the
  8   Escrow Account; and (c) if the Effective Date has occurred, directing payment of
  9   the Net Settlement Fund to Authorized Claimants from the Escrow Account.
 10         4.12 Payment pursuant to the Class Distribution Order shall be final and
 11   conclusive against all Settlement Class Members. All Settlement Class Members
 12   who do not submit a Claim or whose Claims are not approved by the Court for
 13   payment shall be barred from participating in distributions from the Net Settlement
 14   Fund, but otherwise shall be bound by all of the terms of this Stipulation and the
 15   Settlement, including the terms of the Judgment to be entered in this Action; and by
 16   the releases provided for herein and therein, and will be permanently barred and
 17   enjoined from bringing any action against any and all Defendant Releasees with
 18   respect to any and all of the Released Claims.
 19         4.13 No Claimant or Settlement Class Member shall have any claim against
 20   Lead Plaintiff, Plaintiffs’ Counsel, Defendants’ Counsel, any Parties’ damages
 21   experts, the Claims Administrator (or any other agent designated by Lead Counsel),
 22   or the Defendant Releasees based on any investments, costs, expenses,
 23   administration, allocations, calculation, payments, the withholding of taxes
 24   (including interest and penalties) owed by the Settlement Fund (or any losses
 25   incurred in connection therewith), or distributions that are made substantially in
 26   accordance with this Stipulation and the Settlement, the plan of allocation approved
 27   by the Court, or further orders of the Court.
 28

                                                28
Case 2:18-cv-02612-SVW-AGR Document 172 Filed 08/02/19 Page 29 of 44 Page ID
                                 #:3117


  1         4.14 All proceedings with respect to the administration, processing and
  2   determination of Claims and the determination of all controversies relating thereto,
  3   including disputed questions of law and fact with respect to the validity of Claims,
  4   shall be subject to the jurisdiction of the Court. All Settlement Class Members and
  5   Parties to this Settlement expressly waive trial by jury (to the extent any such right
  6   may exist) and any right of appeal or review with respect to such determinations.
  7         5.     Release of Claims
  8         5.1    The satisfaction of the obligations incurred pursuant to this Stipulation
  9   shall be in full and final disposition of the Action as against Defendant Releasees
 10   and as to any and all Released Claims.
 11         5.2    Pursuant to the Judgment without further action by anyone, upon the
 12   Effective Date of the Settlement, Lead Plaintiff and each of the other Settlement
 13   Class Members, on behalf of themselves, and their respective heirs, executors,
 14   administrators, predecessors, successors, and assigns, in their capacities as such,
 15   shall be deemed to have, and by operation of this Stipulation, of law, and of the
 16   Judgment shall have, fully, finally and forever compromised, settled, released,
 17   resolved, relinquished, waived, and discharged each and every Released Plaintiffs’
 18   Claim against the Defendants and the other Defendant Releasees, and shall forever
 19   be barred and enjoined from prosecuting any or all of the Released Plaintiffs’
 20   Claims against any of the Defendant Releasees, whether or not such Settlement
 21   Class Member executes and delivers a Proof of Claim Form, seeks or obtains a
 22   distribution from the Settlement Fund, is entitled to receive a distribution under the
 23   Plan of Allocation approved by the Court, or has objected to any aspect of the
 24   Stipulation or the Settlement, the Plan of Allocation, or Lead Counsel’s application
 25   for an award of attorneys’ fees or Litigation Expenses. This release shall not apply
 26   to any Excluded Claim.
 27         5.3    Pursuant to the Judgment, without further action by anyone, upon the
 28   Effective Date of the Settlement, Defendants, on behalf of themselves, and their

                                               29
Case 2:18-cv-02612-SVW-AGR Document 172 Filed 08/02/19 Page 30 of 44 Page ID
                                 #:3118


  1   respective heirs, executors, administrators, predecessors, successors, and assigns, in
  2   their capacities as such, shall be deemed to have, and by operation of this
  3   Stipulation, of law, and of the Judgment, shall have, fully, finally, and forever
  4   compromised, settled, released, resolved, relinquished, waived, and discharged each
  5   and every Released Defendants’ Claim against the Plaintiff Releasees, and shall
  6   forever be barred and enjoined from prosecuting any or all of the Released
  7   Defendants’ Claims against any of the Plaintiff Releasees. This release shall not
  8   apply to any person or entity who or which submits a request for exclusion from the
  9   Settlement Class that is accepted by the Court.
 10         5.4    Upon the Effective Date, Lead Plaintiff and each of the other
 11   Settlement Class Members and anyone claiming through or on behalf of any of
 12   them, are forever barred and enjoined from commencing, instituting, maintaining,
 13   or continuing to prosecute any action or proceeding in any court of law or equity,
 14   arbitration tribunal, administrative forum, or other forum of any kind, asserting any
 15   Released Plaintiffs’ Claims against any of the Defendant Releasees.
 16         5.5    Upon the Effective Date, to the extent allowed by law, this Stipulation
 17   shall operate conclusively as an estoppel and full defense in the event, and to the
 18   extent, of any claim, demand, action, or proceeding brought by a Settlement Class
 19   Member against any of the Defendant Releasees with respect to any Released
 20   Plaintiffs’ Claims, or brought by a Defendant against any of the Plaintiff Releasees
 21   with respect to any Released Defendants’ Claim.
 22         5.6    Notwithstanding ¶¶5.2-5.5 above, nothing in the Judgment shall
 23   restrict or impair the rights of any Party to enforce or effectuate the terms of this
 24   Stipulation or the Judgment.
 25         5.7    The Judgment shall, among other things, provide for the dismissal with
 26   prejudice of the Action against the Defendant Releasees, without costs to any Party
 27   or the D&O Insurers, except for the payments expressly provided for herein.
 28

                                               30
Case 2:18-cv-02612-SVW-AGR Document 172 Filed 08/02/19 Page 31 of 44 Page ID
                                 #:3119


  1         6.       Terms of the Judgment
  2         6.1      If the Settlement contemplated by this Stipulation is approved by the
  3   Court, Lead Counsel and Defendants’ Counsel shall request that the Court enter a
  4   Judgment, in the form attached hereto as Exhibit B.
  5         7.       Attorneys’ Fees and Litigation Expenses
  6         7.1      Lead Counsel will apply to the Court for a collective award of
  7   attorneys’ fees to Plaintiffs’ Counsel to be paid from (and out of) the Settlement
  8   Fund. Lead Counsel also will apply to the Court for reimbursement of Litigation
  9   Expenses, which may include a request for reimbursement of Lead Plaintiff’s time,
 10   costs and expenses directly related to their representation of the Settlement Class, to
 11   be paid from (and out of) the Settlement Fund. Lead Counsel’s application for an
 12   award of attorneys’ fees or Litigation Expenses is not the subject of any agreement
 13   between Defendants and Lead Plaintiff other than what is set forth in this
 14   Stipulation.
 15         7.2      Any attorneys’ fees and Litigation Expenses that are awarded by the
 16   Court shall be paid to Lead Counsel immediately upon award, notwithstanding the
 17   existence of any timely filed objections thereto, or potential for appeal therefrom, or
 18   collateral attack on the Settlement or any part thereof, subject to Lead Counsel’s
 19   obligation to make appropriate refunds or repayments to the Settlement Fund if the
 20   Settlement is terminated pursuant to the terms of this Stipulation or if, as a result of
 21   any appeal or further proceedings on remand, or successful collateral attack, the
 22   award of attorneys’ fees or Litigation Expenses is reduced or reversed, and such
 23   order reducing or reversing the award has become Final. Lead Counsel shall make
 24   the appropriate refund or repayment in full (including interest thereon at the same
 25   rate as would have been earned had those sums remained in the Escrow Account)
 26   no later than thirty (30) days after: (a) receiving from Defendants’ Counsel notice
 27   of the termination of the Settlement; or (b) any order reducing or reversing the
 28   award of attorneys’ fees or Litigation Expenses has become Final. An award of

                                                31
Case 2:18-cv-02612-SVW-AGR Document 172 Filed 08/02/19 Page 32 of 44 Page ID
                                 #:3120


  1   attorneys’ fees or Litigation Expenses is not a necessary term of this Stipulation and
  2   is not a condition of the Settlement embodied herein. Lead Counsel agrees that
  3   they are subject to the jurisdiction of the Court for purpose of enforcing this
  4   paragraph. Neither Lead Plaintiff nor Lead Counsel may cancel or terminate the
  5   Settlement based on this Court’s or any appellate court’s ruling with respect to
  6   attorneys’ fees or Litigation Expenses.
  7         7.3    Lead Counsel shall allocate the attorneys’ fees awarded amongst
  8   Plaintiffs’ Counsel in a manner which they, in good faith, believe reflects the
  9   contributions of such counsel to the institution, prosecution, and settlement of the
 10   Action.     Defendant Releasees shall have no responsibility for or liability
 11   whatsoever with respect to the payment, allocation, or award of attorneys’ fees or
 12   Litigation Expenses. The attorneys’ fees and Litigation Expenses that are awarded
 13   to Plaintiffs’ Counsel shall be payable solely from the Settlement Fund in the
 14   Escrow Account.
 15         8.     Conditions of Settlement
 16         8.1    The Effective Date of this Stipulation shall be conditioned on the
 17   occurrence or waiver of all of the following events:
 18                 (a)   entry of the Preliminary Approval Order, in the form set forth
 19   in Exhibit A attached hereto, in accordance with Section 3 above;
 20                 (b)   the Settlement Amount has been deposited into the Escrow
 21   Account in accordance with the provisions of ¶2.1 above;
 22                 (c)   entry of the Judgment in accordance with by paragraph 6.1
 23   above;
 24                 (d)   the Judgment becoming Final, as defined in paragraph 1.19
 25   above; and
 26                 (e)   that the Settlement is not otherwise terminated pursuant to the
 27   terms set forth in this Stipulation.
 28

                                                32
Case 2:18-cv-02612-SVW-AGR Document 172 Filed 08/02/19 Page 33 of 44 Page ID
                                 #:3121


  1         8.2    If all of the conditions specified in paragraph 8.1 above are not met,
  2   then this Stipulation shall be canceled and terminated subject to paragraph 9.3
  3   below unless Lead Plaintiff and Defendants mutually agree in writing to proceed
  4   with this Stipulation.
  5         9.     Rights of Termination and Effects Thereof
  6         9.1    Defendants and Lead Plaintiff shall each have the right to terminate the
  7   Settlement and this Stipulation by providing written notice of their election to do so
  8   (“Termination Notice”) to counsel for the other parties within thirty (30) days after
  9   the date on which any of the following occurs:
 10                 (a)    the Court declines to enter the Preliminary Approval Order in
 11   all material respects;
 12                 (b)    the Court declines to enter the Judgment in all material
 13   respects;
 14                 (c)    the Judgment is modified or reversed in any material respect on
 15   appeal;
 16                 (d)    in the event that the Court enters a judgment other than the one
 17   in the form of Exhibit B attached hereto, and neither of the Parties elects to
 18   terminate the Settlement, the date that such other judgment is modified or reversed
 19   in any material respect on appeal.
 20         9.2    If, prior to the Final Approval Hearing, Persons who otherwise would
 21   be Settlement Class Members have filed with the Court valid and timely requests
 22   for exclusion (“Requests for Exclusion”) from the Settlement Class in accordance
 23   with the provisions of the Preliminary Approval Order and the Notice, and such
 24   Persons in the aggregate have purchased or otherwise acquired TrueCar common
 25   stock in an amount that equals or exceeds the sum specified in a separate
 26   supplemental agreement between the Parties (the “Supplemental Agreement”),
 27   TrueCar shall have the option, but not the obligation, to terminate this Stipulation in
 28   accordance with the procedures set forth in the Supplemental Agreement (“Opt-out

                                                33
Case 2:18-cv-02612-SVW-AGR Document 172 Filed 08/02/19 Page 34 of 44 Page ID
                                 #:3122


  1   Termination Option”). The Supplemental Agreement is confidential and will not be
  2   filed with the Court unless requested by the Court or a dispute among the Parties
  3   concerning its interpretation or application arises, but the Parties will file a
  4   statement identifying the existence of the Supplemental Agreement pursuant to
  5   Federal Rule of Civil Procedure 23(e)(1)(c)(2), and reference the Supplemental
  6   Agreement in the Notice. Copies of all Requests for Exclusion received, together
  7   with copies of all written revocations of Requests for Exclusion (if any), shall be
  8   delivered to Defendants’ Counsel within five (5) days of receipt thereof.
  9         9.3    Unless otherwise ordered by the Court, in the event this Stipulation
 10   shall terminate, or be canceled, or shall not become effective for any reason, within
 11   five (5) business days after written notification of such event is sent by Defendants’
 12   Counsel or Lead Counsel to the Escrow Agent, the Escrow Agent for the Settlement
 13   Fund shall, upon written instructions from Defendants’ Counsel, cause the
 14   Settlement Fund, including any attorneys’ fees and costs paid from the Settlement
 15   Fund pursuant to paragraph 7 above, to revert back to the party that made the
 16   deposit into the Settlement Fund, together with any interest earned thereon, less any
 17   deductions for: (1) any Taxes and Tax Expenses pursuant to paragraphs 2.6-2.7
 18   above due with respect to any interest earned by the Settlement Fund; and (2) any
 19   amounts reasonably and actually paid, incurred or due and owing pursuant to
 20   paragraph 2.9 above in connection with notice and administration of the Settlement
 21   provided for herein. If this Stipulation is terminated pursuant to its terms, the
 22   Escrow Agent, at the request of Defendants or Lead Plaintiff, shall apply for any
 23   tax refund owed to the Settlement Fund and pay the proceeds of the tax refund,
 24   after deduction of any fees and expenses incurred in connection with such
 25   application(s) for refund, to Defendants (or their designate(s)).
 26         9.4    If this Stipulation is terminated pursuant to its terms, each of the
 27   Parties shall be deemed to have reverted to his, her or its status prior to the
 28   execution of this Stipulation, and they shall proceed in all respects as if this

                                                34
Case 2:18-cv-02612-SVW-AGR Document 172 Filed 08/02/19 Page 35 of 44 Page ID
                                 #:3123


  1   Stipulation had not been executed and the related orders had not been entered, shall
  2   retain all of their respective claims and defenses in the Action, and shall revert to
  3   their respective positions in the Action. In such event, the terms and provisions of
  4   the Stipulation, with the exception of provisions of paragraphs 2.9, 7.2, 9.4, 10.1,
  5   11.24, shall have no further force and effect with respect to each of the Parties and
  6   shall not be used in this Action or in any other proceeding for any purpose.
  7         9.5      For the avoidance of doubt, no order of the Court or modification or
  8   reversal of any order of the Court concerning the Plan of Allocation or the amount
  9   of any attorneys’ fees, costs, and expenses awarded by the Court shall constitute a
 10   condition to the Effective Date or grounds for cancellation or termination of the
 11   Stipulation.
 12         10.      No Admission of Wrongdoing
 13         10.1 Neither this Stipulation nor the Settlement set forth herein, whether or
 14   not consummated, nor any facts or terms of this Stipulation, negotiations,
 15   discussions, proceedings, acts performed or documents executed pursuant to or in
 16   furtherance of this Stipulation or the Settlement:
 17                  (a)   shall be (i) offered against any of the Defendant Releasees as
 18   evidence of, or construed as, or deemed to be evidence of any presumption,
 19   concession, or admission by any of the Defendant Releasees with respect to (a) the
 20   truth of any fact alleged by Lead Plaintiff; (b) the validity of any claim that was or
 21   could have been asserted in this Action or in any other litigation; (c) the deficiency
 22   of any defense that has been or could have been asserted in this Action or in any
 23   other litigation; (d) any liability, negligence, fault, or other wrongdoing of any kind
 24   of any of the Defendant Releasees; or (e) any damages suffered by Plaintiff or the
 25   Settlement Class; or (ii) in any way referred to for any other reason against any of
 26   the Defendant Releasees, in any civil, criminal, or administrative action or
 27   proceeding (including any arbitration) other than such proceedings as may be
 28   necessary to effectuate the provisions of this Stipulation;

                                                35
Case 2:18-cv-02612-SVW-AGR Document 172 Filed 08/02/19 Page 36 of 44 Page ID
                                 #:3124


  1                 (b)   shall be (i) offered against any of the Plaintiff Releasees as
  2   evidence of, or construed as, or deemed to be evidence of any presumption,
  3   concession or admission by any of the Plaintiff Releasees (a) that any of their
  4   claims are without merit, that any of the Defendant Releasees had meritorious
  5   defenses, or that damages recoverable under the Amended Complaint would not
  6   have exceeded the Settlement Amount; or (b) with respect to any liability,
  7   negligence, fault or wrongdoing of any kind; or (ii) in any way referred to for any
  8   other reason as against any of the Plaintiff Releasees, in any civil, criminal, or
  9   administrative action or proceeding (including any arbitration) other than such
 10   proceedings as may be necessary to effectuate the provisions of this Stipulation; or
 11                 (c)   shall be construed against any of the Releasees as an admission,
 12   concession, or presumption that the consideration to be given hereunder represents
 13   the amount which could be or would have been recovered after trial; provided,
 14   however, that if this Stipulation is approved by the Court, the Parties and the
 15   Releasees and their respective counsel may refer to it to effectuate the protections
 16   from liability granted hereunder or otherwise to enforce the terms of the
 17   Settlement.
 18         11.     Miscellaneous Provisions
 19         11.1 This Stipulation and the Exhibits attached hereto constitute the entire
 20   agreement between the Parties with regard to the subject matter hereof and
 21   supersede any prior or contemporaneous written or oral agreements or
 22   understandings between the Parties.
 23         11.2 No modification or amendment of this Stipulation shall be valid unless
 24   made in writing and signed by or on behalf of each party hereto, or their respective
 25   successors-in-interest. No representations, warranties, or inducements have been
 26   made to any party concerning this Stipulation or its Exhibits, other than the
 27   representations and warranties contained and memorialized in such documents.
 28

                                               36
Case 2:18-cv-02612-SVW-AGR Document 172 Filed 08/02/19 Page 37 of 44 Page ID
                                 #:3125


  1   Except as otherwise provided for herein, each party shall bear his, her, or its own
  2   attorneys’ fees and costs and expenses.
  3         11.3 As set forth in the Class Action Fairness Act of 2005 (“CAFA”),
  4   TrueCar shall timely serve a CAFA notice within ten (10) calendar days of the
  5   filing of this Stipulation with the Court. TrueCar shall be responsible for all costs
  6   and expenses related thereto.
  7         11.4 The Parties intend this Stipulation and the Settlement to be a final and
  8   complete resolution of all disputes asserted or which could be asserted by Lead
  9   Plaintiff and any other Settlement Class Members against the Defendant Releasees
 10   with respect to the Released Plaintiffs’ Claims. Accordingly, except in the event of
 11   the termination of this Settlement, Lead Plaintiff, and its counsel, and Defendants,
 12   and their counsel, agree not to assert in any forum that this Action was brought by
 13   Lead Plaintiff or defended by Defendants in bad faith and without a reasonable
 14   basis. No Party shall assert any claims of any violation of Rule 11 of the Federal
 15   Rules of Civil Procedure relating to the institution, prosecution, defense, or
 16   settlement of this Action. The Parties agree that the amounts paid and the other
 17   terms of the Settlement were negotiated at arm’s length and in good faith by the
 18   Parties, including through a mediation process, and reflect the Settlement that was
 19   reached voluntarily after extensive negotiations and consultation with experienced
 20   legal counsel, who were fully competent to assess the strengths and weaknesses of
 21   their respective clients’ claims or defenses.
 22         11.5 While retaining their right to deny that the claims asserted in the
 23   Action were meritorious, Defendants and their counsel, in any statement made to
 24   any media representative (whether or not for attribution) will not assert that the
 25   Action was commenced or prosecuted in bad faith, nor will they deny that the
 26   Action was commenced and prosecuted in good faith and is being settled
 27   voluntarily after consultation with competent legal counsel.        Likewise, while
 28   retaining their right to assert their claims in the action were meritorious, Lead

                                                37
Case 2:18-cv-02612-SVW-AGR Document 172 Filed 08/02/19 Page 38 of 44 Page ID
                                 #:3126


  1   Plaintiff and its counsel, in any statement made to any media representative
  2   (whether or not for attribution) will not assert that Defendants’ defenses were
  3   asserted in bad faith, nor will they deny that Defendants defended the Action in
  4   good faith and that the action is being settled voluntarily after consultation with
  5   competent legal counsel.         In all events, Lead Plaintiff, and its counsel, and
  6   Defendants, and their counsel, shall not make any accusations of wrongful or
  7   actionable conduct by either Party concerning the prosecution, defense, and
  8   resolution of the Action, and shall not otherwise suggest that the Settlement
  9   constitutes an admission of any claim or defense alleged.
 10         11.6 Defendants and any Defendant Releasee may file the Stipulation
 11   and/or the Judgment in any action that may be brought against them in order to
 12   support a defense, claim, or counterclaim based on principles of res judicata,
 13   collateral estoppel, release, good faith settlement, judgment bar or reduction, or any
 14   other theory of claim preclusion or issue preclusion or similar defense or
 15   counterclaim.
 16         11.7 All agreements made, and orders entered, during the course of the
 17   Action relating to the confidentiality of information shall survive this Settlement.
 18         11.8 All of the Exhibits to this Stipulation are material and integral parts
 19   hereof and are fully incorporated herein by this reference. Notwithstanding the
 20   foregoing, in the event that there exists a conflict or inconsistency between the
 21   terms of this Stipulation and the terms of any exhibit attached hereto, the terms of
 22   the Stipulation shall prevail.
 23         11.9 Lead Counsel, on behalf of the Settlement Class, is expressly
 24   authorized to take all appropriate action required or permitted to be taken by the
 25   Settlement Class pursuant to this Stipulation to effectuate its terms and also are
 26   expressly authorized to enter into any modifications or amendments to this
 27   Stipulation on behalf of the Settlement Class which they deem appropriate.
 28

                                                 38
Case 2:18-cv-02612-SVW-AGR Document 172 Filed 08/02/19 Page 39 of 44 Page ID
                                 #:3127


  1         11.10 All counsel and any other Person executing this Stipulation and any of
  2   the Exhibits hereto, or any related Settlement documents, warrant and represent that
  3   they have the full authority to do so and that they have the authority to take
  4   appropriate action required or permitted to be taken pursuant to the Stipulation to
  5   effectuate its terms.
  6         11.11 Lead Counsel and Defendants’ Counsel agree to cooperate fully with
  7   one another in seeking Court approval of the Preliminary Approval Order and the
  8   Settlement, as embodied in this Stipulation, and to use best efforts promptly to
  9   agree upon and execute all such other documentation as may be reasonably required
 10   to obtain final approval by the Court of the Settlement.
 11         11.12 This Stipulation may be executed in one or more counterparts,
 12   including by signature transmitted by facsimile or email, or by a .pdf/.tif image of
 13   the signature transmitted via email. The signatures so transmitted shall be given the
 14   same effect as the original signatures. All executed counterparts and each of them
 15   shall be deemed to be one and the same instrument.
 16         11.13 This Stipulation shall be binding upon, and inure to the benefit of, the
 17   successors and assigns of the Parties, including any and all Releasees and any
 18   corporation, partnership, or other entity into or with which any Party hereto may
 19   merge, consolidate, or reorganize.
 20         11.14 This Stipulation shall not be construed more strictly against one Party
 21   than another merely by virtue of the fact that it, or any part of it, may have been
 22   prepared by counsel for one of the Parties, it being recognized that it is the result of
 23   arm’s-length negotiations among the Parties and all Parties have contributed
 24   substantially and materially to the preparation of this Stipulation.
 25         11.15 All time periods set forth herein shall be computed in calendar days
 26   unless otherwise expressly provided. In computing any period of time prescribed
 27   or allowed by the terms of this Stipulation or by order of Court, the day of the act,
 28   event, or default from which the designated period of time begins to run shall not be

                                                39
Case 2:18-cv-02612-SVW-AGR Document 172 Filed 08/02/19 Page 40 of 44 Page ID
                                 #:3128


  1   included. The last day of the period so computed shall be included, unless it is a
  2   Saturday, a Sunday or a legal holiday, in which case the period shall run until the
  3   end of the next day that is not one of the aforementioned days. As used in the
  4   preceding sentence, “legal holiday” includes New Year’s Day, Martin Luther King,
  5   Jr. Day, Presidents’ Day, Memorial Day, Independence Day, Labor Day, Columbus
  6   Day, Veterans’ Day, Thanksgiving Day, Christmas Day and any other appointed as
  7   a federal holiday.
  8         11.16 The headings herein are used for the purpose of convenience only and
  9   are not meant to have legal effect.
 10         11.17 The administration and consummation of the Settlement as embodied
 11   in this Stipulation shall be under the authority of the Court, and the Court shall
 12   retain jurisdiction for the purpose of entering orders providing for awards of
 13   attorneys’ fees and Litigation Expenses to Plaintiffs’ Counsel, and enforcing the
 14   terms of this Stipulation, including the Plan of Allocation (or such other plan of
 15   allocation as may be approved by the Court) and the distribution of the Net
 16   Settlement Fund to Settlement Class Members.
 17         11.18 The waiver by one Party of any breach of this Stipulation by any other
 18   Party shall not be deemed a waiver of any other prior or subsequent breach of this
 19   Stipulation.
 20         11.19 Any action arising under or to enforce this Stipulation or any portion
 21   thereof, shall be commenced and maintained only in this Court.
 22         11.20 In the event of the entry of a final order of a court of competent
 23   jurisdiction determining the transfer of money to the Settlement Fund or any
 24   portion thereof to be a preference, voidable transfer, fraudulent transfer, or similar
 25   transaction and any portion thereof is required to be returned (but not promptly
 26   deposited into the Settlement Fund by others), then, at the election of Lead Plaintiff,
 27   Lead Plaintiff and Defendants shall jointly move the Court to vacate and set aside
 28   the releases given and the Judgment, in which event the releases and Judgment

                                                40
Case 2:18-cv-02612-SVW-AGR Document 172 Filed 08/02/19 Page 41 of 44 Page ID
                                 #:3129


  1   shall be null and void, and the Parties shall be restored to their respective positions
  2   in the litigation as provided in paragraphs 9.3 and 9.4 above and any cash amounts
  3   in the Settlement Fund (less any Taxes paid, due or owing with respect to the
  4   Settlement Fund and less any Notice and Administration Costs actually incurred,
  5   paid or payable) shall be returned as provided herein.
  6         11.21 This Stipulation and the Exhibits hereto shall be considered to have
  7   been negotiated, executed, and delivered, and to be wholly performed, in the State
  8   of California, and the construction, interpretation, operation, effect and validity of
  9   this Stipulation, the Supplemental Agreement and all documents necessary to
 10   effectuate it shall be governed by the internal laws of the State of California without
 11   regard to conflicts of laws, except to the extent that federal law requires that federal
 12   law govern.
 13         11.22 If any Party is required to give notice to another Party under this
 14   Stipulation, such notice shall be in writing and shall be deemed to have been duly
 15   given upon receipt of hand delivery, facsimile or email transmission, with
 16   confirmation of receipt. Any written notice required pursuant to or in connection
 17   with this Stipulation shall be addressed to counsel as follows:
 18         For Lead Plaintiff:
 19         Lester R. Hooker
            Saxena White P.A.
 20         150 E. Palmetto Park Road, Suite 600
            Boca Raton, FL 33432
 21         Office: (561) 394-3399
            Fax: (561) 394-3382
 22         Email: lhooker@saxenawhite.com
 23
            For Defendants:
 24
            Jerome F. Birn, Jr.
 25         Wilson Sonsini Goodrich & Rosati
            Professional Corporation
 26         650 Page Mill Road
            Palo Alto, CA 94304-1050
 27         Telephone: (650) 493-9300
            Facsimile: (650) 565-5100
 28         Email: jbirn@wsgr.com

                                                41
Case 2:18-cv-02612-SVW-AGR Document 172 Filed 08/02/19 Page 42 of 44 Page ID
                                 #:3130
Case 2:18-cv-02612-SVW-AGR Document 172 Filed 08/02/19 Page 43 of 44 Page ID
                                 #:3131
Case 2:18-cv-02612-SVW-AGR Document 172 Filed 08/02/19 Page 44 of 44 Page ID
                                 #:3132


  1
                                        -and-
  2
                                        Nicholas R. Miller, State Bar No. 274243
  3                                     1700 K Street NW
                                        Washington, D.C. 20006
  4                                     Telephone: (202) 973-8800
                                        Facsimile: (202) 973-8899
  5                                     Email: Nmiller@wsgr.com
  6                                     Attorneys for Defendants TrueCar, Inc. and
                                        the Individual Defendants
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                          44
